United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2917
                                  ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
Eldon Lee Maldonado,                  *
                                      *      [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: March 13, 2006
                                Filed: March 16, 2006
                                 ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       In 1997 Eldon Lee Maldonado was convicted of conspiracy to possess with
intent to distribute marijuana and sentenced to 76 months imprisonment and 5 years
of supervised release. While on supervised release he pled guilty in December 2004
to a conspiracy to distribute and possess with intent to distribute cocaine and
marijuana, an offense which violated his conditions of release. At his revocation
hearing, Maldonado admitted that he had a committed a Grade A violation and was
sentenced by the district court1 to 15 months, to be served consecutively to the 135
month sentence for his new conviction. Maldonado appeals, arguing that his
revocation sentence is unreasonable because the district court failed to state its reasons
on the record, see 18 U.S.S.C. § 3553(c), and because it imposed a consecutive
sentence. We affirm.

       Maldonado concedes that the alleged failure of the district court to state its
reasons for the revocation sentence is reviewed only for plain error given his failure
to object at sentencing. See United States v. Franklin, 397 F.3d 604, 607 (8th Cir.
2005). Id. His revocation sentence was at the low point of the advisory guideline
range of 15 to 21 months, see U.S.S.G. § 7B1.4(a), and it is presumptively reasonable.
See United States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005). Furthermore, the
record demonstrates that the court gave sufficient consideration to the § 3553(a)
factors. The judge was familiar with Maldonado's history and characteristics as he
imposed both sentences, see Franklin, 397 F.3d at 607, and he found that his repeat
offense indicated that Maldonado "is not amenable to community supervision". After
determining the advisory guideline range, the court noted that a 15 month sentence
"would seem to address the sentencing objectives of punishment, general deterrence
and incapacitation." The court adequately explained the basis for its sentence.

       Maldonado also contends that the discretionary decision to impose the sentence
consecutively is "unreasonable in light of the nature and extent of his crimes." The
district court decision is supported by the Sentencing Commission's policy statement
concerning revocation of supervised release which provides that "any term of
imprisonment imposed upon the revocation of ... supervised release shall be ordered
to be served consecutively[.]" See U.S.S.G. § 7B1.3(f). The court's exercise of its




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                           -2-
discretion to impose the sentence consecutively was not unreasonable under the
circumstances.

     Since we conclude that the sentence was not unreasonable, we affirm the
judgment of the district court.

                     ______________________________




                                     -3-